51 U.S. 348 (____)
10 How. 348
ISAAC LANDES, PLAINTIFF IN ERROR,
v.
JOSHUA B. BRANT.
Supreme Court of United States.

*359 The cause was argued by Mr. Bradley, for the plaintiff in error, and by Mr. Gamble, for the defendant in error.
Mr. Gamble, contra.
*369 Mr. Justice CATRON delivered the opinion of the court.
The first title paper offered in evidence by the plaintiff was a patent from the United States to Jacques Clamorgan, dated *370 June 18, 1845, which purports to grant "to said Clamorgan (under Gabriel Dodier), and to his heirs," the land in dispute.
The patent is founded on a certificate made by the first board of commissioners established at St. Louis, which declares, that Clamorgan, claiming under Dodier, original claimant, was entitled to a patent under the provisions of the second section of the act of Congress of 3d March, 1807; and it was ordered that the same should be surveyed conformably to the metes and bounds established in the report of a survey made for said Gabriel Dodier, "and found in Livre Terrien, No. 2, folio 15; by virtue of ten consecutive years' possession, prior to the 20th December, 1803." The confirmation and certificate bear date November 13th, 1811.
According to the former decisions of this court, all controversy was concluded by the confirmation as regarded two questions:  First, it settled that Clamorgan was the true and proper assignee under Dodier, through the various mesne conveyances by which Clamorgan claimed. Bissell v. Penrose, 8 How. 330. Secondly, that Clamorgan had the oldest and best claim to the land, as against every other claimant under the Spanish government. In explanation of our former decisions, it is proper to remark, it is held, that, as between two claimants under that government, setting up independent imperfect claims, the courts of justice had no jurisdiction; that in such cases it appertained to the political power to decide to whom the perfect title should issue; and when this was done, no controversy could be raised before the courts of justice impeaching the first confirmation.
The only question decided in Chouteau v. Eckhart, 2 Howard, 345, and in Les Bois v. Bramell, 4 Howard, 449, was, that when Congress confirmed and completed an imperfect claim, and then confirmed another and different claim for the same land, the older confirmation defeated the younger one; nor could a court of justice go behind the first confirmation, and ascertain from facts and title papers which claimant had the better original equity. That if this was allowed, then the first confirmation could be overthrown by the courts; and the action of the political department (in all cases of double confirmation) would have no conclusive force when the courts were resorted to.
In the present case, the plaintiff's right of recovery cannot be questioned on the face of his title; and the controversy depends on the defendant's claim of title. In 1808, Sarpy recovered a judgment against Clamorgan in the District Court at St. Louis, for $2,393. The objection to the judgment is, that no process seems to have been served on Clamorgan, *371 and it is proved that he was absent in Mexico at the time; but the record of the judgment states, that "now at this day came the parties by their attorneys, and neither of said parties requiring a jury, but this case with all things relating to the same being submitted to the court, for that it appears to the court that said Sarpy has sustained damages," &c. And then a judgment follows.
A defendant's being beyond the jurisdiction of a court is not conclusive evidence that the judgment was void; he may have left behind counsel to defend suits brought against him in his absence, by which means his property could be reached by attaching it; and the proof shows it to be probable enough that such was Clamorgan's condition when the judgment was rendered. But the validity of the judgment does not depend on this consideration. If it was voidable for want of notice, and a false statement on its face, "that the parties appeared by their attorneys and dispensed with a jury, and submitted the facts to the court," then it should have been set aside by an audita querela, or on petition and motion; such being the familiar practice in similar cases.
Furthermore: This suit in ejectment is collateral to the judgment; and it cannot be impeached collaterally. So the Supreme Court of Missouri held in 1848, in the case of Landes v. Perkins (12 Mo. R. 254), on the same title, and a similar record in all respects to that before us, and with the views on this point there expressed we entirely concur.
In the same case it is held that Clamorgan's interest in the land by virtue of his imperfect Spanish claim was subject to seizure and sale under execution, according to the then laws of Missouri; that the proceeding was not void, but passed to the purchaser at execution sale all the title that would have passed from Clamorgan, had he made a quitclaim deed to McNair, the purchaser.
That such was the force and effect of a regular sheriff's deed under the local laws of the then Missouri Territory is not open to question; nor is it controverted. And the only remaining consideration on this branch of the case is, whether the sheriff's deed can be set up as a defence at law, notwithstanding the confirmation and patent, both of which are of subsequent date to the sheriff's sale and deed.
The court below held, that the title set up in defence under the sheriff's sale was a valid, legal title; and so charged the jury; which instruction was excepted to; and this presents the principal matter of controversy now before us.
Clamorgan's claim to the land sold had existed for many years before the United States acquired Louisiana. It had *372 been regularly surveyed, by order of the Spanish government, and the survey was filed with the recorder, according to the act of 1805; Clamorgan had held possession under the claim of Dodier, to the extent of his survey, for more than ten consecutive years, before the 20th of December, 1803; he was on that day in possession, and then a resident of Louisiana.
The second section of the act of March 3, 1807, declares, that any person thus claiming and holding land shall be confirmed in his title to the tract thus held. The confirmation was to be made by the commissioners; and by section fourth their decision was to be final against the United States in cases within the foregoing description. And section sixth provides that a patent shall issue on a certificate of the Board.
In the case of Landes v. Perkins, the Supreme Court of Missouri held that the conclusive legal title vested in Clamorgan by the confirmation of 1811; and that, being the date of the legal title, a court of law could not go behind it; nor did the confirmation, or patent, relate to any previous step taken to acquire title; and the sheriff's deed, being a mere quitclaim, did not estop Clamorgan or his devisees from setting up the legal title against such a deed. And it is intimated that a court of equity could be resorted to, and through its aid the sheriff's sale might be set up by decree.
How far a court of equity would interfere in such a case we are not disposed to inquire, as it is apprehended that the Supreme Court of Missouri was mistaken in the effect it attributed to the confirmation of 1811, and the patent founded on it. Clamorgan's petition asking a confirmation (under the act of 1805) was filed with his title papers with the recorder; and they were recorded (December 10, 1805).
The imperfect title as then filed was subject to seizure and sale by execution; the ultimate perfect title demanded and granted was a confirmation and sanction by the political power of the imperfect title, and gave it complete legal validity; and to protect purchasers, the rule applies, "that where there are divers acts concurrent to make a conveyance estate, or other thing, the original act shall be preferred; and to this the other acts shall have relation,"  as stated in Viner's Abr., tit. Relation, 290. The doctrine of relation is well illustrated in Jackson v. M'Michael, by the Supreme Court of New York, 3 Cowen, 75, and recognized by the Supreme Court of Missouri in the case of Crowley v. Wallace, 12 Mo R. 145.
Cruise on Real Property (Vol. V. pp. 510 511) lays down the doctrine with great distincthess. He says: "There is no rule better founded in law, reason, and convenience than this, that *373 all the several parts and ceremonies necessary to complete a conveyance shall be taken together as one act, and operate from the substantial part by relation."
For the purposes of this case, (without proposing to apply the rule to every other,) we may assume that the first act of Clamorgan was that of filing his title papers and claim with the recorder of land titles, according to the fourth section of the act of March 2, 1805; this was regularly done, and the papers recorded. He claimed under the second section of the act of 1805, which was amended by the act of April 21, 1806, and again by the act of March 3, 1807. As already stated, by the fourth section of this last act, the decision of the board of commissioners appointed to investigate such claims is made final against the United States, and he was entitled to a patent. His claim was fully within the provisions of the acts of 1805 and 1807.
Applying the doctrine of relation, and taking all the several parts and ceremonies necessary to complete the title together, "as one act," then the confirmation of 1811 and the patent of 1845 must be taken to relate to the first act; that of filing the claim in 1805. On this assumption, intermediate conveyances made by the confirmee, or by the sheriff on his behalf, of a date after the first substantial act, are covered by the legal title, and pass that title to the alienee. And on this ground the deed made by the sheriff to McNair is valid.
But there is another consideration equally conclusive in favor of the sheriff's deed in the present instance. Clamorgan died in 1814; and by his will devised his lands to his illegitimate children, under whom the plaintiff Landes claims title. In 1845, a patent issued purporting to convey to Clamorgan, in fee simple, the land in dispute; according to common law rules, the patent was void for want of a grantee; and to supply this defect, Congress passed a general law (May 20, 1836), declaring, "That, in all cases where patents for public lands have been, or may hereafter be, issued, in pursuance of any law of the United States, to a person who had died, or who shall hereafter die, before the date of such patent, the title to the land designated therein shall enure to, and become vested in, the heirs, devisees, or assignees of such deceased patentee, as if the patent had issued to the deceased person during life."
Of course the assignee by a bonâ fide conveyance would come in before a volunteer, such as an heir or devisee. Here the assignee of the devisee is suing the alienee of the devisor. The patent issued in 1845 is the ultimate and conclusive evidence of title in this instance, as the board of commissioners had no power to grant and communicate the fee held by the *374 United States. Their decision was final, to this extent; the officers of government were bound to award the patent to Clamorgan, without any further action on the part of Congress. But this adjudication does not stand on the footing of cases where the commissioners were ordered to report, and Congress reserved the power to confirm the report, and thus to grant the fee by act of Congress; in such cases, this court has held that Congress had granted the fee, and that no patent was required as a further assurance of title. To what description of assignee, then, did the title enure according to the act of 1836? Necessarily to one claiming, not the legal, but the equitable title, existing when the patent issued; and in him the legal title is vested by the patent. The same rule was applied in the case of Stoddard v. Chambers, 2 Howard, 316. In 1800 a concession was made to Mordecai Bell; in 1804, Bell conveyed to James Mackay; and in 1805, Mackay conveyed to Amos Stoddard, whose heirs were the plaintiffs. The claim was filed with the board in 1808, and in 1836 it was confirmed to Mordecai Bell "and his legal representatives." This court held, on the foregoing state of facts, "that when, under the act of 1836, the report of the commissioners was confirmed to Bell and his legal representatives, the legal title vested in him, and enured by way of estoppel to his grantee, and those who claim by deed under him." There was no covenant for title in either the assignment from Bell to Mackay, or in that from Mackay to Stoddard, each being quitclaim assignments.
So, again, in the case of Bissell v. Penrose, 8 Howard, 317, the same principle was maintained. In August, 1800, Tillier filed his claim with the board, and asked a confirmation for 800 arpents; and it continued before the different boards sitting at St. Louis until 1836, when it was confirmed by Congress. In 1818, Tillier assigned his claim to Clement B. Penrose; and in 1820, Penrose assigned his claim, acquired from Tillier, to Mary B. and Anna Penrose, who were the plaintiffs in the ejectment suit, and who recovered the land, under their deed of 1820.
In every case when this court has been called on to investigate titles, where conveyances of lands had been made during the time that a claim was pending before a board of commissioners, and where the claim was ultimately confirmed in the name of the original claimant, the intermediate assignments have been upheld against the confirmee, and his heirs or devisees, in the same manner as if he had been vested with the legal title at the date of conveyance. We are therefore of opinion, that the sheriff's deed made to McNair in 1808 must be supported on this ground also.
*375 The second objection to the sheriff's deed is, that it was not recorded when Landes purchased from Clamorgan's devisees. The Circuit Court instructed the jury, that, as between the devisees and those claiming under McNair, the deed was valid without recording, but that it was not valid to defeat a subsequent bonâ fide purchaser without notice of its existence; and further instructed the jury, that "the deed on which the plaintiff relies was made in April, 1845, and if the plaintiff then had actual notice of the deed of 1808, it was valid also as to him, without having been recorded. And if the jury find that the defendant Brant was in the open and notorious possession and occupation of the premises when the deed of 1845 was made, and had been so for years before that time, continuously holding under the deed of 1808, then this is evidence from which, connected with other circumstances, the jury may find that the plaintiff had actual notice of the existence of the deed of 1808, when he took his deed in 1845."
The material objection to the charge is, that other circumstances taken in connection with the adverse holding were required to exist, in the opinion of the court, and that these circumstances are not enumerated. And our opinion is, that if more had been required than the open and notorious adverse possession and occupation of the premises, and the court had given an instruction in general terms as above set forth, it would be erroneous. If, however, the possession alone was sufficient, then the general terms "connected with other circumstances" were prejudicial to the defendant, and fall within the general rule "that a man cannot reverse a judgment for error, unless he can show that the error was to his disadvantage." 3 Bac. Abr., Error, K. 105.
And this brings us to the question, whether open and notorious occupation and adverse holding by the first purchaser, when the second deed is taken, is in itself sufficient to warrant a jury or court in finding that a purchaser had evidence before him of a character to put him on inquiry as to what title the possession was held under; and that he, the subsequent purchaser, was bound by that title, aside from all other evidence than such possession and holding. It is conclusively settled in England, that open and notorious adverse possession is evidence of notice; not of the adverse holding only, but of the title under which the possession is held. Hiern v. Mill, 18 Ves. 120; Daniels v. Davison, 16 Ves. 253; per Eldon, Lord Chancellor.
And in the United States we deem it to be equally settled. The cases in New York will be found in Gouverneur v. Lynch, 2 Paige, Ch. R. 300, and in Grimstone v. Carter, 3 Paige, *376 Ch. R. 436, per Walworth, Chancellor. In Kentucky, in Brown v. Anderson, 4 Littell, 201, and Buck v. Holloway, 2 J.J. Marshall, 180. Nor are we aware that a contrary doctrine is held in any State in the Union. We are therefore of opinion, that the charge given on this point was correct, so far as the plaintiff in error is allowed to call it in question.
The next inquiry arises on the refusal of the Circuit Court to charge the jury that the sheriff's sale made by John K. Walker (sheriff), in 1836, was void. The executors of Clamorgan were sued, and a recovery had against them, as executors, by Rufus Easton; and the premises in dispute were sold, and under this sale the defendant also claims title. That the lands of the deceased debtor could be seized and sold under the judgment according to the then laws of the State of Missouri, we hold to be free from doubt; so the Supreme Court of that State held in the case of Landes v. Perkins (12 Mo. R.) above referred to, and in which case all the points in controversy on this branch of the title were discussed, and in our judgment properly decided; the opinion there given is in conformity to the instructions given and refused in the court below, in this case, and in which we hold there was no error.
There is no other question presented by the record requiring examination, and it is therefore ordered that the judgment of the Circuit Court be affirmed.

Order.
This cause came on to be heard on the transcript of the record from the Circuit Court of the United States for the District of Missouri, and was argued by counsel. On consideration whereof, it is now here ordered and adjudged by this court, that this cause be, and the same is hereby, affirmed, with costs.